                         No. 6:21-cv-00289

             Jesus Christ Open Altar Church, LLC,
                            Plaintiff,
                               v.
                 City of Hawkins, Texas et al.,
                           Defendants.


                              ORDER

     Given that the defendants removed this action to this court, they
are in the best position to ascertain when a scheduling conference
would be appropriate. Accordingly, the court orders the defendants
to file a notice of readiness for scheduling conference within ten days
after plaintiff’s counsel appears, files a motion to remand, or a con-
ference is otherwise appropriate. The notice should include a list of
any pending motions.
    If defendant does not believe a scheduling conference is appro-
priate at that time, defendant should file a notice explaining why the
court should delay entering a scheduling order.
                            So ordered by the court on August 19, 2021.



                                       J. C AMPBELL B ARKER
                                      United States District Judge
